Title: To Benjamin Franklin from Joseph Banks, 9 December 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            
              Dear Sir
              Soho Square Decr. 9 1783
            
            The Friendship which I have Experiencd from you in your so speedily sending me Accounts of the Progress of the new Art of

Flying which makes such rapid advances in the Countrey you now inhabit I beg to acknowledge with real gratitude. I wish I had more than gratitude something(?) to Communicate in return but times must Come when I shall be able to repay the debt which you have accumulated upon me with so much Friendly perseverance & beleive me I shall do it with a grateful pleasure.
            Charles’s Experiment seems decisive & must be performd here in its full extent. I have hitherto been of Opinion that it is unwise to struggle for the honor of an invention which is absultely(?) Effected. Practical Flying we must allow to our rivals. Theoretical Flying We claim ourselves. Bishop Wilkins in his Mechanical magic has as I am informd (for I have not yet got the book) a proposal for flying by means of a vessel filld with rarefied Air & Mr. Cavendish when he blew Soap bubbles of his Inflammable air Evidently performd the Experiment Which Carried Charles the memorable flight of the 1st. instant. When our Friends on your side of the water are coold a little however they shall see that we will visit the repositories of starrs & Meteors & try if we cannot derive as much Knowledge by application of Theory to what we find in the Armories of heaven as they can do.
            Mr. Mitchel has given us a very curious paper in which he considers light as subject to the power of gravitation, like all other bodies if so says he should there be any material difference in the magnitude of the Fixd Stars the light of the Large ones

would move more slowly & in consequence be liable to a different refraction from that of the smaller ones but no such thing being Observd with our best Telescopes we have here a right to judge them not varying from each other in any immense quantity of magnitude for was any one to be 100 times larger than another the difference would be discernable.
            A miserable Comet made his Appearance to Mr. Nathan Pigot in his Observatory at yorkshire on the 19 & the weather has been so hazy in the Evenings that it has scarce been Observd since it was on the
            
              
                
                Right Ascen
                North declen
              
              
                19 at 11h:15’
                41:0:0
                3°:10′
              
              
                20   10:54′
                40:0:0
                4:32
              
              
                21   it was seen in the place where it was expected
              
            
but the night was too hazy to observe it.
            It appears like a Nebula, with a diameter of About 2 minutes of a degree the nucleus faint it is seen with difficulty when the wires of the instrument are illuminated but is not visible with an opera glass.
            
              Mr. Pigot
            
          
          
            Novr. 29 it was seen near the Chin of Aries & appeard like a nebulous Star as there was some moon light it was dificult to find it.
            Decr. 1 it was removd near the preceeding Eye of Aries but conceiving other astronomers who have fixd instruments have noted its place he has not calculated the distance from any Known star.
            
              Mr. Herscell
            
          
          
            We are told that a Man has prepard Wings at a very considerable expence indeed they say £1000 that the models upon which they

are Constructed have flown & that the reality now in London but packd up in a Box should by a comparative calculation carry 150 lb. more than the man. The Machine consists of 4 wings two of which beat while the other two are drawn back some people whose opinion in Mechanics is lookd upon as Authority have said that they must succeed. Credat Judeus say I. I must see it before I beleive it.
            I am dear Sir with real gratitude & sincere thanks Yours Faithfully
            
              Jos: Banks
            
          
          
            I open this to thank you for Mr. Faujas’s book which I receivd this moment on my return home from dinner
          
         
          Addressed: Dr. Franklin / Passy / near / Paris
        